Exhibit 10.4

FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of March 22, 2011, between Sensata Technologies, Inc., a Delaware corporation
(the “Company”), and Steven M. Major (“Executive”).

WHEREAS, the Company and Executive entered into an Employment Agreement on
May 12, 2006 (the “Prior Agreement”);

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement, and have so approved an amendment and restatement by executing this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date of the Prior Agreement and ending
as provided in paragraph 4 hereof (the “Employment Period”).

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as the Vice President,
Sensors Division, of the Company and shall have the normal duties,
responsibilities, functions and authority of the Vice President, Sensors
Division, subject to the power and authority of the Company’s Board of Directors
(the “Company Board”) and the Parent’s Board of Directors (the “Parent Board” or
the “Board”), in consultation with the Company’s Chief Executive Officer (the
“Chief Executive Officer”), to expand or limit such duties, responsibilities,
functions and authority and to overrule actions of officers of the Company.
During the Employment Period, Executive shall render to Parent and its
Subsidiaries administrative, financial and other executive and managerial
services that are consistent with Executive’s position as the Board may from
time to time direct.

(b) Executive shall report to the Chief Executive Officer and the Board, and
Executive shall devote his full business time and attention (except for vacation
periods consistent with past practice and reasonable periods of illness or other
incapacity) to the business and affairs of Parent and its Subsidiaries. In
performing his duties and exercising his authority under the Agreement,
Executive shall support and implement the business and strategic plans approved
from time to time by the Board and shall support and cooperate with Parent’s and
its Subsidiaries’ efforts to expand their businesses and operate profitably and
in conformity with the business and strategic plans approved by the Board. So
long as Executive is employed by the Company, Executive shall not, without the
prior written consent of the Board, perform other services for compensation.
Unless otherwise agreed by Executive, Executive’s place of work shall be in the
greater Attleboro, Massachusetts metropolitan area, except for travel reasonably
required for Company business.



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent, directly or through one
or more Subsidiaries.

(d) For purposes of this Agreement, “Affiliate” shall mean with respect to
Parent and its Subsidiaries, any other Person controlling, controlled by or
under common control with Parent or any of its Subsidiaries and, in the case of
a Person which is a partnership, any partner of the Person.

(e) For purposes of this Agreement, “Person” shall mean an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

(f) For purposes of this Agreement, “Parent” shall mean Sensata Technologies
Holding N.V., a company incorporated under the laws of the Netherlands.

3. Compensation and Benefits.

(a) Pursuant to the Prior Agreement, Executive’s initial base salary was given
to be $197,640.00 per annum as of the date of the Prior Agreement. Executive’s
base salary for the Employment Period shall be equal to the amount determined by
the Board, after consultation with the Chief Executive Officer, on an annual
basis occurring on April 1 of each year (as adjusted from time to time, the
“Base Salary”), which salary shall be payable by the Company in regular
installments in accordance with the Company’s general payroll practices (in
effect from time to time). In addition, during the Employment Period, Executive
shall be entitled to participate in all of the Company’s employee benefit
programs for which senior executive employees of Parent and its Subsidiaries are
generally eligible (assuming Executive and/or his family meet the eligibility
requirements of those benefit programs) (the “Senior Executive Benefits”).

(b) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement, which business expenses are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

(c) In addition to the Base Salary, Executive shall be eligible to earn an
annual bonus (“Annual Bonus”) in an amount equal to a certain percentage of the
Base Salary then in effect, which percentage shall be determined by the Chief
Executive Officer, after consultation with and approval by the Compensation
Committee of the Board, and is based upon the achievement by Parent and its
Subsidiaries of financial and other objectives established for each fiscal year
by the Board. Executive will become entitled to receive an Annual Bonus, if any,
only if Executive continues to be employed by Parent or any of its Subsidiaries
through April 1st of the fiscal year following the fiscal year to which such
Annual Bonus relates and such

 

2



--------------------------------------------------------------------------------

Annual Bonus, if any, will be paid to Executive by the Company on or before
April 15th of the fiscal year following the fiscal year to which such Annual
Bonus relates.

4. Term.

(a) The Employment Period shall end on the first anniversary of the date hereof,
but shall automatically be renewed on the same terms and conditions set forth
herein (as modified from time to time by the parties hereto) for additional
one-year periods beginning on the first anniversary of the date hereof and on
each successive anniversary date, unless the Company or Executive gives the
other party written notice of the election not to renew the Employment Period at
least 90 days prior to any such renewal date; provided that, the Employment
Period shall terminate prior to such date immediately upon Executive’s
resignation (with or without Good Reason, as defined below), death or Disability
(as defined below) or upon the Company’s termination of Executive’s employment
(whether with Cause (as defined below) or without Cause).

(b) If the Employment Period is terminated (1) by the Company without Cause
(other than as a result of Executive’s Disability) or (2) upon Executive’s
resignation with Good Reason, Executive shall be entitled to (i) his Base Salary
through the date of termination, (ii) any bonus amounts to which Executive is
entitled for years that ended on or prior to the date of termination as set
forth in Section 3(c) (including that Executive has been employed by the Parent
or its Subsidiaries through April 1 of the fiscal year following the fiscal year
to which such bonus relates), (iii) an amount equal to one year of Executive’s
then current Base Salary plus an amount equal to the average of the Annual Bonus
paid to Executive in respect of each of the two years immediately preceding the
termination of Executive’s employment, and (iv) running concurrently with his
COBRA period, continued participation throughout the Severance Period (as
defined below) in all health and dental benefit plans in which Executive was
entitled to participate immediately prior to the termination of Executive’s
employment (or the Company shall arrange to make available to Executive benefits
substantially similar to those which Executive would otherwise have been
entitled to receive over such period if Executive’s employment had not been
terminated) on the same terms and conditions (including employee contributions
toward premium payments) under which Executive was entitled to participate
immediately prior to his termination. The amounts and benefits described in
clauses (iii) and (iv) of this paragraph 4(b) will be paid if and only if
Executive has executed and delivered to the Company a general release
substantially in the form of Exhibit A attached hereto and such release has
become effective and no longer subject to revocation not later than 60 days
following the date of termination (the “General Release”) and only if Executive
does not breach the provisions of paragraphs 5, 6 and 7 hereof. The amounts
payable pursuant to clause (iii) of this paragraph 4(b) shall be payable in
regular installments over the 12 month period following the date of termination
(the “Severance Period”) in accordance with the Company’s general payroll
practices as in effect on the date of termination, but in no event less
frequently than monthly; provided that no amounts shall be paid until the first
scheduled payment date following the date the General Release is executed and no
longer subject to revocation, with the first such payment being in an amount
equal to the total amount to which Executive would otherwise have been entitled
during the period following the date of termination through such payment date if
such deferral had not been required; provided, however, that any such amounts
that constitute nonqualified deferred compensation within the meaning of
Internal Revenue Code Section 409A

 

3



--------------------------------------------------------------------------------

and the regulations and guidance promulgated thereunder (“Code Section 409A”)
shall not be paid until the 60th day following such termination to the extent
necessary to avoid adverse tax consequences under Code Section 409A, and, if
such payments are required to be so deferred, the first payment shall be in an
amount equal to the total amount to which Executive would otherwise have been
entitled during the period following the date of termination through such
payment date if such deferral had not been required.

(c) If the Employment Period is terminated (1) by the Company with Cause,
(2) due to Executive’s death or Disability or (3) by Executive’s resignation
without Good Reason, Executive shall be entitled to receive (i) his Base Salary
through the date of termination and (ii) any bonus amounts to which Executive is
entitled determined by reference to years that ended on or prior to the date of
termination.

(d) Except as otherwise expressly provided herein, Executive shall not be
entitled to any other salary, bonuses, employee benefits or compensation from
the Company or its Subsidiaries after the termination of the Employment Period
and all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination of the Employment Period (other than vested retirement benefits
accrued on or prior to the termination of the Employment Period or other amounts
owing hereunder as of the date of such termination that have not yet been paid)
shall cease upon such termination, other than those expressly required under
applicable law (such as COBRA).

(e) Executive is under no obligation to mitigate damages or the amount of any
payment provided for hereunder by seeking other employment or otherwise, and the
Company shall have no right of offset for any amounts received by Executive from
other employment; provided that, notwithstanding anything to the contrary
herein, Executive’s coverage under the Company’s health and dental benefit plans
will terminate when Executive becomes eligible under any employee benefit plan
made available by another employer covering health and dental benefits. The
Executive shall notify the Company within thirty (30) days after becoming
eligible for any such benefits.

(f) The Company may offset any amounts Executive owes Parent and its
Subsidiaries against any amounts Parent and its Subsidiaries owe Executive
hereunder.

(g) For purposes of this Agreement, “Cause” shall mean, with respect to
Executive, one or more of the following: (i) the indictment for a felony or
other crime involving moral turpitude or the commission of any other act or any
omission to act involving fraud with respect to Parent or any of its
Subsidiaries or any of their customers or suppliers; (ii) any act or any
omission to act involving dishonesty or disloyalty which causes, or in the good
faith judgment of the Board would be reasonably likely to cause, material harm
(including reputational harm) to Parent or any of its Subsidiaries or any of
their customers or suppliers; (iii) any (A) repeated abuse of alcohol or
(B) abuse of controlled substances, in either case, that adversely affects
Executive’s work performance (and, in the case of clause (A), continues to occur
at any time more than 30 days after Executive has been given written notice
thereof) or brings Parent or its Subsidiaries into public disgrace or disrepute;
(iv) the failure by Executive to substantially perform duties as reasonably
directed by the Parent Board, the Company Board, or Executive’s supervisor(s),
which non-performance remains uncured for 10 days after written

 

4



--------------------------------------------------------------------------------

notice thereof is given to Executive; (v) willful misconduct with respect to
Parent or any of its Subsidiaries, which misconducts causes, or in the good
faith judgment of the Board would be reasonably likely to cause, material harm
(including reputational harm) to Parent or any of its Subsidiaries; (vi) the
failure of Executive to cooperate in any audit or investigation of the business
or financial practices of the Parent or any of its Subsidiaries; or (vii) any
breach by Executive of paragraph 5, 6 or 7 of this Agreement or any other
material breach of this Agreement or the Management Equity Plans (as defined
below).

(h) Executive will be “Disabled” only if, as a result of his incapacity due to
physical or mental illness, Executive is considered disabled under the Company’s
long-term disability insurance plans.

(i) For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with the Company and, if applicable, its Subsidiaries
prior to the end of the Employment Period as a result of one or more of the
following reasons: (i) any reduction in Executive’s Base Salary or bonus
opportunity, without Executive’s prior consent, in either case other than any
reduction which (A) is generally applicable to senior leadership team executives
of the Company and (B) does not exceed 15% of Executive’s Base Salary and bonus
opportunity in the aggregate; (ii) any material breach by Parent or any of its
Subsidiaries of any agreement between such Persons and Executive; (iii) a change
in Executive’s principal office without Executive’s prior consent to a location
that is more than 50 miles from Executive’s principal office on the date hereof;
or (iv) delivery by the Company of a notice of non-renewal of the Employment
Period; provided that, any such reason was not cured by the Company to
Participant’s reasonable satisfaction within 30 days after delivery of written
notice thereof to the Company; further provided that, in each case written
notice of an Executive’s resignation with Good Reason must be delivered to the
Company within 30 days after Executive has actual knowledge of the occurrence of
any such event in order for Executive’s resignation with Good Reason to be
effective hereunder.

(j) For purposes of this Agreement, “Management Equity Plans” shall mean the
2006 Management Securities Purchase Plan of Sensata Investment Company S.C.A.
the 2006 Management Option Plan of Parent, and the 2010 Equity Incentive Plan of
Parent, together with any other incentive equity plan of Parent or any of its
Subsidiaries under which Executive may in the future receive any equity or
equity based award, along with any Award Agreements (as defined therein) and any
attachments thereto, as amended from time to time.

5. Confidential Information.

(a) Executive acknowledges that the continued success of Parent and its
Subsidiaries and Affiliates, depends upon the use and protection of a large body
of confidential and proprietary information. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information”. Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to Parent’s or its Subsidiaries’ or
Affiliates’ current or potential business and (ii) is not generally or publicly
known. Confidential Information includes, without specific limitation, the
information, observations and data obtained by Executive during the course of
his

 

5



--------------------------------------------------------------------------------

performance under this Agreement concerning the business and affairs of Parent
and its Subsidiaries and Affiliates, information concerning acquisition
opportunities in or reasonably related to the Parent’s or its Subsidiaries’ or
Affiliates’ business or industry of which Executive becomes aware during the
Employment Period, the persons or entities that are current, former or
prospective suppliers or customers of any one or more of them during Executive’s
course of performance under this Agreement, as well as development, transition
and transformation plans, methodologies and methods of doing business,
strategic, marketing and expansion plans, including plans regarding planned and
potential sales, financial and business plans, employee lists and telephone
numbers, locations of sales representatives, new and existing programs and
services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment. Therefore,
Executive agrees that during his employment and for a period of three (3) years
after termination of his employment for any reason (and as to information that
constitutes a trade secret under applicable law, for such longer period as the
same shall remain a trade secret) he shall not disclose to any unauthorized
person or use for his own account any of such Confidential Information without
the Board’s prior written consent, unless and to the extent that any
Confidential Information (i) becomes generally known to and available for use by
the public other than as a result of Executive’s acts or omissions to act or
(ii) is required to be disclosed pursuant to any applicable law or court order.
Executive agrees to deliver to the Company at the end of the Employment Period,
or at any other time the Company may request in writing, all memoranda, notes,
plans, records, reports and other documents (and copies thereof) relating to the
business of Parent or its Subsidiaries or Affiliates (including, without
limitation, all Confidential Information) that he may then possess or have under
his control.

(b) During the Employment Period, Executive shall not use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of Parent or its Subsidiaries or Affiliates
any unpublished documents or any property belonging to any former employer or
any other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or Person. Executive shall use in
the performance of his duties only information that is (i) generally known and
used by persons with training and experience comparable to Executive’s and that
is (x) common knowledge in the industry or (y) is otherwise legally in the
public domain, (ii) otherwise provided or developed by Parent or its
Subsidiaries or Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other Person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or Person. If at any time during the Employment Period,
Executive believes he is being asked to engage in work that will, or will be
likely to, jeopardize any confidentiality or other obligations Executive may
have to former employers, Executive shall immediately advise the Board so that
Executive’s duties can be modified appropriately.

(c) Executive represents and warrants to the Parent and its Subsidiaries that
Executive took nothing with him which belonged to any former employer when
Executive left his position(s) with such employer(s) and that Executive has
nothing that contains any information which belongs to any former employer. If
at any time Executive discovers that this representation is incorrect, Executive
shall promptly return any such materials to Executive’s former employer(s).
Parent and its Subsidiaries do not want any such materials, and Executive

 

6



--------------------------------------------------------------------------------

shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.

(d) Executive understands that Parent and its Subsidiaries and Affiliates will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on Parent’s and its Subsidiaries’ and
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During the Employment Period and
thereafter, and without in any way limiting the provisions of paragraph 5(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of Parent or its
Subsidiaries and Affiliates who need to know such information in connection with
their work for Parent or such Subsidiaries and Affiliates) or use, except in
connection with his work for Parent or its Subsidiaries and Affiliates, Third
Party Information unless expressly authorized by a member of the Board in
writing.

6. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to Parent’s or any of its Subsidiaries’
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by Executive
(whether alone or jointly with others) while employed by the Company and its
Subsidiaries, whether before or after the date of this Agreement (“Work
Product”), belong to Parent, the Company or such Subsidiary. Executive shall
promptly disclose such Work Product to the Board and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

7. Non-Compete; Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its Subsidiaries he has and shall become familiar with Parent’s
and its Subsidiaries’ and Affiliates’ corporate strategy, pricing and other
market information, know-how, trade secrets and valuable customer, supplier and
employee relationships, and with other Confidential Information concerning
Parent and its Subsidiaries and Affiliates, and that his services have been and
shall be of special, unique and extraordinary value to Parent and its
Subsidiaries and Affiliates. Accordingly, Executive agrees that, during the
Employment Period and for one (1) year thereafter (the “Noncompete Period”), he
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any Competing Business that conducts operations or sales in such U.S. states, or
such countries outside the United States, as Parent and its Subsidiaries conduct
sales or operations as of the date of termination of the Employment Period.
Nothing herein shall prohibit Executive from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation. For purpose of this Agreement, “Competing Business” shall mean any
business

 

7



--------------------------------------------------------------------------------

engaged (whether directly or indirectly) in the design, manufacture, marketing,
or sale of electromechanical or electronic sensors or controls.

(b) During the Noncompete Period, Executive shall not directly or indirectly
through another person or entity (i) induce or attempt to induce any employee of
Parent or any Subsidiary to leave the employ of Parent or such Subsidiary, or in
any way interfere with the relationship between Parent or any Subsidiary and any
employee thereof, (ii) knowingly hire any person who was an employee of Parent
or any Subsidiary at any time during the twelve months prior to the termination
of Executive’s employment or (iii) induce or encourage any customer, supplier,
licensee, licensor or other business relation of Parent or any Subsidiary to
cease doing business with Parent or such Subsidiary, or in any way interfere
with the relationship between any such customer, supplier, licensee. licensor or
business relation and Parent or any Subsidiary (including, without limitation,
making any negative or disparaging statements or communications regarding Parent
or its Subsidiaries); provided that, in each case, this paragraph 7(b) shall
only apply if Executive shall have done business with, or had supervisory or
other responsibility for, the employee, customer, supplier, licensee, licensor,
or business relation to which the applicable clause of this paragraph 7(b)
applies.

(c) If, at the time of enforcement of this paragraph 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
paragraph 7 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

(d) Executive acknowledges that any breach or threatened breach of the
provisions of this paragraph 7 would cause Parent and its Subsidiaries
irreparable harm. Accordingly, in addition to other rights and remedies existing
in its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security). Further, in the event of an alleged breach or
violation by Executive of this paragraph 7, the Noncompete Period shall be
tolled until such breach or violation has been duly cured.

8. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (b) Executive is not a party to or
bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (c) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

8



--------------------------------------------------------------------------------

9. Survival. Paragraphs 4 through 23 (other than paragraph 21) shall survive and
continue in full force in accordance with their terms notwithstanding the
termination of the Employment Period.

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

Steven M. Major

74 Indian Hill Road

Medfield, MA 02052

Notices to the Company:

Sensata Technologies, Inc.

529 Pleasant Street

Attleboro, MA 02703

Attention: General Counsel

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

14. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

9



--------------------------------------------------------------------------------

15. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including, without
limitation, any Persons acquiring directly or indirectly all or substantially
all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company other than to
Parent or any of its Subsidiaries. This Agreement will inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees, but otherwise will
not otherwise be assignable, transferable or delegable by Executive. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign, transfer or delegate this Agreement or any
rights or obligations hereunder except as otherwise expressly provided in this
paragraph 15.

16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Company Board) and Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Period with Cause or, except as otherwise stated
herein, Executive’s right to terminate the Employment Agreement with Good
Reason) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

18. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

19. Tax Matters; Code Section 409A.

(a) The Company and its respective Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in Parent (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes, together (if such failure to withhold was at the written
direction of Executive) with any interest, penalties and related expenses
thereto.

 

10



--------------------------------------------------------------------------------

(b) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall the Company, or Parent or any of their Subsidiaries be liable
for any additional tax, interest or penalty that may be imposed on the Executive
by Code Section 409A or damages for failing to comply with Code Section 409A.

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 19(c) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(d) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(e) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(f) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

11



--------------------------------------------------------------------------------

20. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

21. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive, or of which Executive becomes aware, at any time during
the Employment Period, which opportunities relate to the business of designing,
manufacturing, marketing, or selling electromechanical or electronic sensors or
controls (“Corporate Opportunities”). During the Employment Period, unless
approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf.

22. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall reasonably cooperate with Parent and its Subsidiaries in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Parent or any Subsidiary (including, without limitation,
Executive being available to Parent and its Subsidiaries upon reasonable notice
for interviews and factual investigations, appearing at Parent’s or any
Subsidiary’s request to give truthful and accurate testimony without requiring
service of a subpoena or other legal process, volunteering to Parent and its
Subsidiaries all pertinent information and turning over to Parent and its
Subsidiaries all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event Parent or
any Subsidiary requires Executive’s cooperation in accordance with this
paragraph, Parent shall pay Executive a per diem reasonably determined by the
Board and reimburse Executive for reasonable expenses incurred in connection
therewith (including lodging and meals, upon submission of receipts).

23. Nondisparagement. Executive agrees not to, except as may be required by law,
directly or indirectly, publicly or privately, make, publish or solicit, or
encourage others to make, publish or solicit, any disparaging statements,
comments, announcements, or remarks concerning Parent or its Affiliates, or any
of their respective past and present directors, officers or employees. Parent
and its Affiliates agree not to, except as may be required by law, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit, any disparaging statements, comments, announcements
or remarks concerning Executive or his employment with the Company or any of its
Subsidiaries.

 

*     *     *     *     *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

SENSATA TECHNOLOGIES, INC. By:   /s/ Thomas Wroe, Jr.  

Name: Thomas Wroe

Title: CEO

 

 

 

/s/ Steven M. Major Steven M. Major